Cowin, J.
(dissenting). I respectfully dissent from the court’s conclusion that “the degree of police intrusion [the patfrisk] was not proportionate to the articulable risk to officer safety and, therefore, was constitutionally impermissible.” Ante at 513-514. On the contrary, I believe that there were “particular facts from which a reasonable inference could be drawn that the defendant was armed and presented a danger to the officers or others.” Ante at 512. The court’s conclusion ignores reality and fails to take into account all the circumstances that were present at the time of the challenged patfrisk.
I recognize that we do not necessarily consider a suspect to be armed simply because the suspect is engaged in drug activity. See Commonwealth v. Washington, 449 Mass. 476, 482-483 (2007) (“[w]hile drug involvement certainly may be a relevant factor in assessment of threats to police safety, we are reluctant to adopt a blanket rule that all persons suspected of drug activity are to be presumed armed and dangerous for constitutional purposes”). Cf. Commonwealth v. Rodriguez, 415 Mass. 447, *515450 (1993) (fact that drugs are involved is not alone sufficient to give rise to probable cause to believe that police knocking and announcing their presence would endanger officer safety or lead to destruction of evidence).
I continue to support that position, but I do not agree with the manner in which the court has applied the law to the facts of this particular case. That the defendant was a suspected drug dealer cannot be viewed in isolation. As the court recognizes, the defendant was known by one of the officers, and recognized by the police department, as an “impact player” in the local illicit drug market. He was engaged in a transaction at 4 a.m. in a high crime area where there had been numerous shootings, several of which involved law enforcement officers. In these circumstances, the defendant might well be wary of being victimized by other criminals or of being confronted by the police.1
It was reasonable to believe, therefore, that the defendant was carrying on his person either his inventory or the cash proceeds of prior drug sales (or both), and could be easy prey for other drug dealers, drug users, or assailants. That he was armed to protect himself in such a situation, either from others similarly engaged in criminal conduct or from the police, is not only reasonable but probable. See Commonwealth v. Hines, 449 Mass. 183, 189 (2007) (“[d]rug offenses frequently involve drug dealers being armed and ... in many cases, shootings and killings occur when a drug dealer is confronted by police, when a drug deal goes ‘bad,’ or when others try to steal the drugs”). See, to the same effect, Commonwealth v. Cannon, 449 Mass. 462, 470-471 (2007). In my view, the court’s reasoning does not adequately address the significance of these additional facts, which create a reasonable concern for the officers’ safety or the safety of others. Once the court concludes, as it does, that it was reasonable to believe that the defendant was selling drugs at 4 a.m. in a high crime area, ante at 511-512, it is also reasonable to believe that the defendant could be armed.
The court’s statement that the neighborhood’s reputation as a “high crime area” is a factor that “must be considered with *516some caution” is inapplicable on these facts. Ante at 512, quoting Commonwealth v. Holley, 52 Mass. App. Ct. 659, 663 (2001). The court agrees with the Commonwealth that there were “specific arid articulable facts support[ing] [the officer’s] belief that the defendant was engaged in drug activity.” Ante at 511. By definition, therefore, we are not dealing with an innocent person who happens to live in a high crime area.
It is unreasonable to subject law enforcement officers to the risk of attack in the present circumstances. See Commonwealth v. Almeida, 373 Mass. 266, 271 (1977), quoting Terry v. Ohio, 392 U.S. 1, 33 (1968) (Harlan, J., concurring) (in considering reasonableness of police conduct, “it [is] crucial to remember as shown by many tragic climaxes to threshold police inquiries, ‘the answer might be a bullet’ ”). Accordingly, I would conclude that the scope of the search was justified by the circumstances and affirm the denial of the motion to suppress.

I acknowledge that the police officers outnumbered the suspects. Ante at 513. That, however, is only one factor in the safety analysis, and the police should not be required to take the risk that suspects will act irrationally.